El Juez Asociado Señoe Aldeet,
emitió la opinión del tribunal.
El juicio en este caso duró varios días siendo tomada por un taquígrafo parte de las pruebas y la otra por taquí-grafo distinto. Ambas partes apelaron de la sentencia que recayó y optaron por la transcripción taquigráfica de la evi-dencia para sus apelaciones a lo que la corte inferior acce-dió, concediendo después al demandante varias prórrogas para que esa transcripción fuese becba. Uno de los taquí-grafos presentó la transcripción de la evidencia tomada por él pero el otro no lo lia liecbo porque se ban perdido las li-bretas en que constaba la evidencia de la parte demandante.
 En tal estado ese asunto nos pidieron los demandados que desestimemos la apelación del demandante porque una de las prórrogas expresadas le fué concedida después de estar vencida la anterior; y entonces nos pidió el demandante que por la imposibilidad de obtener la transcripción de toda la evidencia desestimemos ambas apelaciones sin perjuicio de los derechos que una y otra parte tengan en relación con este caso y dicba sentencia, que habrán de ges-*263tionar en la corte inferior; o para ulteriores procedimien-tos en la corte inferior, como dice en su moción. A ella se opusieron los demandados alegando que ellos pueden soste-ner su apelación con solo el legajo de la sentencia y que la cuestión de si la transcripción de la evidencia que lia sido presentada para la apelación por el demandante es suficiente o no, es cuestión para ser resuelta por la corte inferior cuando sea señalado día para aprobarla.
Una de las prórrogas de treinta días concedidas al de-mandante para que la transcripción de la evidencia sea he-cha fué obtenida el 20 de julio de 1929 por lo que vencía en 20 de agosto; y como la siguiente prórroga fué solicitada y obtenida el 26 de agosto resulta que había vencido la pró-rroga anterior y por tanto que la del 26 de agosto fué con-cedida sin jurisdicción por la corte sentenciadora, por cuyo motivo y por no haber radicado el demandante en tales cir-cunstancias los autos de su apelación en este tribunal dentro de los treinta días siguientes al 31 de mayo de 1929 en que interpuso su recurso debe ser desestimada su apelación.
En cuanto a la moción del demandante para que desesti-memos las apelaciones de ambas partes por el motivo en que la funda sin perjuicio de ulteriores procedimientos en la corte inferior, se declara sin lugar en cuanto a su apelación porque procede su desestimación por otro motivo; y tampoco es procedente en cuanto a los demandados porque éstos pueden sostener su recurso sin la transcripción de la evidencia.

Por lo expuesto la apelación del demandante debe ser de-sestimada, y no ha lugar a desestimar la de los demandados.